FILED
                            NOT FOR PUBLICATION                              DEC 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DARRYL A. CARTER,                                 No. 10-56365

               Petitioner - Appellant,            D.C. No. 2:09-cv-05298-VBF

  v.
                                                  MEMORANDUM *
J. L. NORWOOD, Warden,

               Respondent - Appellee.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Federal prisoner Darryl A. Carter appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

       Carter contends that he is entitled to 1,681 days of credit toward his 24-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
month sentence for violation of supervised release. Contrary to Carter’s

contention, the district court did not err in determining that Carter was not entitled

to credit for any time served on other sentences or for time Carter was not in

custody. See 18 U.S.C. § 3585(b); United States v. Wilson, 503 U.S. 329, 337

(1992).

      AFFIRMED.




                                           2                                     10-56365